Dennis L. Shackleford, Esq. 100 E. Church Street El Dorado, Arkansas  71730
Dear Mr. Shackleford:
This is in response to your request, received by this office on September 11, 1987, for certification of the following popular name and ballot title:
(Popular Name)
JUDICIAL COMPENSATION COMMISSION AMENDMENT
(Ballot Title)
   "AN AMENDMENT TO THE CONSTITUTION CREATING A STATE JUDICIAL COMPENSATION COMMISSION, WHICH SHALL RECOMMEND THE SALARY AND EXPENSE ALLOWANCES TO BE PAID FROM THE STATE TREASURY FOR JUSTICES OF THE ARKANSAS SUPREME COURT AND JUDGES OF THE COURT OF APPEALS, CIRCUIT, CHANCERY AND PROBATE COURTS.  THE COMMISSION SHALL CONSIST OF FIVE MEMBERS, TWO APPOINTED BY THE GOVERNOR, ONE BY THE CHIEF JUSTICE OF THE ARKANSAS SUPREME COURT, ONE BY THE PRESIDENT PRO TEMPORE OF THE SENATE AND ONE BY THE SPEAKER OF THE HOUSE. THE COMMISSION SHALL SUBMIT A REPORT TO THE GENERAL ASSEMBLY WITHIN THE FIRST FIVE DAYS OF EACH REGULAR SESSION.  THE COMMISSION'S RECOMMENDATION SHALL BECOME LAW UNLESS REJECTED BY A TWO-THIRDS VOTE NOT LATER THAN THE 54TH DAY OF THE SESSION.  IF THE COMMISSION FAILS TO SUBMIT A REPORT OR ITS REPORT IS REJECTED, THE EXISTING SALARY AND EXPENSE ALLOWANCE SHALL REMAIN THE SAME OR MAY BE INCREASED BY A TWO-THIRDS VOTE.
The Attorney General is required pursuant to Ark. Stat. Ann. 2-208 (Supp. 1985) to approve and certify the popular name and ballot title of all proposed initiative or referendum acts or amendments before the petitions are circulated for signature.  The purpose of my review and certification is to ensure that the ballot title and popular name honestly, intelligibly and fairly set forth the purpose of a proposed act or amendment.  Arkansas Women's Political Caucus v.  Riviere, 283 Ark. 463, 466, 677 S.W.2d 846
(1984); Becker v. Riviere, 277 Ark. 252, 254, 641 S.W.2d 2 (1982). Section 2-208 neither requires nor authorizes this office to make any legal determinations concerning the merits of the act or amendment or the likelihood that the act or amendment will accomplish its stated objectives.  Consequently, this review has been limited to determining whether your proposed ballot title and popular name accurately and impartially summarize the provisions of your proposed amendment.
A popular name serves to identify the amendment and need not contain detailed information which might be required of a ballot title.  Chaney v. Bryant, 259 Ark. 294, 297, 532 S.W.2d 741
(1976).  A ballot title must include an impartial summary of the proposed amendment which will give the voter a fair understanding of the issues presented.  Hoban v. Hall, 229 Ark. 416, 417,315 S.W.2d 185 (1958); Becker v. Riviere, 270 Ark. 219, 223,604 S.W.2d 555 (1980).
Based upon the foregoing, the proposed popular name and ballot title are deemed sufficient as submitted and are hereby approved and certified.
Pursuant to Section 2-206, instructions to canvassers and signers are enclosed herewith.
INSTRUCTIONS TO CANVASSERS AND SIGNERS
1.  Amendment No. 7 gives to the people of the State of Arkansas the power to initiate legislation.  The petition must be signed by eight percent (8%) of the legal voters.  The proposed law must be submitted to the legal voters of the State at a regular election, and if a majority of the votes are cast in its favor, it is adopted.
2.  Only legal voters may sign.  Names, residences, post offices, and voting precincts must be given.  This petition should contain only the signature of voters residing in a single county.
3.  Al signatures must be affixed by the signers in their own handwriting in the presence of the persons circulating the Petition.
4.  The signatures should be made with ink or indelible pencil.
5.  Do not paste additional sheets to this petition but place as many names as possible on the Petition.
6.  To sign any name other than your own or knowingly to sign your name when you are not legally entitled to sign it, or knowingly and falsely to misrepresent the purpose and effect of this Petition for the purpose of causing anyone to sign it shall constitute a misdemeanor and subject the offender to a fine of not less than $50 nor more that $1,000 for each violation.
The Attorney General is by law required to certify the sufficiency of the popular name and ballot title of all initiative or referendum petitions.  This certification does not necessarily indicate the approval or disapproval of the contents thereof.